Exhibit 10.22

Revised 03/02/01

LOGO [g175692g88r51.jpg]

MYRIAD GENETICS, INC.

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made and entered into by and between Myriad Genetics, Inc.,
its wholly-owned subsidiaries, Myriad Genetic Laboratories, Inc. and Myriad
Pharmaceuticals, Inc. (hereinafter collectively referred to as “Company’), and
Dr JS LANCHBURY (hereinafter referred to as “Employee”).

In consideration of the undersigned’s employment, compensation, and other
valuable consideration and mutual covenants contained herein, the parties agree
as follows:

1. At Will Employment. Company employs Employee on an at-will basis, which means
that either Employee or the Company can terminate the employment relationship at
any time for any reason, with or without notice or cause. Employee’s employment
with the Company is not for any particular period of time. No manager or
supervisor of the Company has authority to modify or alter the Company’s at-will
employment relationship with Employee, and any statements or promises contrary
to at will employment may not be relied upon by Employee. Employee’s at-will
employment with the Company may not be modified or changed in any way, except
through a new written employment agreement signed by the President and CEO of
the Company and Employee.

2. Compensation. In consideration for the obligations entered info by Employee,
Company initially shall pay Employee in full for Employee’s services hereunder
at the rate of $ 200,000 per year, commencing on the Sept 2nd day of September,
2002.

3. Duties. Employee shall at all times faithfully, industriously, and to the
best of his/her ability, experience, and talents, perform all of the duties that
may be required of him/her pursuant to the express and implicit terms hereof, to
the reasonable satisfaction of the Company. Employee shall not directly or
indirectly, in any manner or in any capacity, engage in an outside business
endeavor of any kind without the Company’s expressed written approval, signed by
an officer of the Company.

4. Inventions or Improvements. Any inventions, discoveries, know-how, or
improvements, which Employee may conceive, make, invent, or develop during
his/her employment by the Company, relating to any matter or thing, including
but not limited to genetic maps, genes, gene sequences, material containing a
DNA sequence, gene

MYRIAD GENETICS. Inc ¿ 320 WAKARA WAY. SALT LAKE CITY. UTAH 84108 ¿
(801) 584-3600 ¿ FAX (801) 584-3640



--------------------------------------------------------------------------------

products, protein molecules, nucleic acid molecules, monoclonal antibodies,
pedigrees, genealogy data, germplasm, bacterial artificial chromosomes (BACs),
contigs, cell lines, microorganisms, biologically active compounds, drug
screens, processes, and methods of gene identification or gene sequencing that
may be connected in any way with Employee’s work or related in any way to
Company’s business or Company’s foreseeable future business, shall be the
absolute property of the Company and shall be promptly disclosed to the Company
by Employee. Employee agrees that he/she will, at the request of the Company, at
any time during the employment or thereafter, assign to the Company the rights
to said inventions and improvements and any patent applications filed or patents
granted thereon.

5. Nondisclosure and Nonuse of Information. Employee agrees that during his/her
employment and thereafter, he/she will not use or disclose to any person,
agency, company, business, or organization, unless authorized by Company, any
confidential or proprietary information concerning Company, including but not
limited to any inventions, discoveries, know-how, improvements, processes,
products, services, proposals, solicitations, negotiations, customers, manner
and method of operations, trade secrets, business plans, financial information,
salary information of other Myriad employees and the like.

6. Noncompetition Agreement. Employee agrees that during the term of his/her
employment he/she will not compete with Company either directly or indirectly in
any matter or area in which, during the term of his/her employment, Company did
or does business, scientific, technological or product research, development,
manufacturing, the providing of services, or marketing (collectively referred to
as “business”) or reasonably contemplates that it will do business in the
foreseeable future. Employee agrees that he/she will not use Company’s name,
facilities, confidential material, trade secrets, know-how, or privileged
information to solicit from any agency, company, business, or organization, work
that would result in income or compensation of any form to Employee or another
company or business organization.

7. Nonsolicitation Agreement.

a. Nonsolicitation of Customers. During the period of Employee’s employment, and
for a period of two (2) years following voluntary or involuntary termination of
employment, Employee will not directly or indirectly solicit the business being
provided to the Company by any customer of the Company or any business of any
customer of the Company for use in any activities in competition with activities
of the Company, of which Employee acquired knowledge and/or with whom Employee
had direct or indirect contact during period of employment relationship with the
Company for any purpose other than to obtain, maintain and/or service the
customer’s business for the Company.



--------------------------------------------------------------------------------

b. Nonsolicitation of Employees. For a period of two (2) years following
voluntary or involuntary termination of employment with the Company, Employee
agrees not to directly or indirectly recruit or solicit any employees of the
Company to work for Employee or any other person or company.

As used above in Sections 7a and 7b, the term “indirectly solicit” includes, but
is not limited to, providing names of employees of the Company, information
about employees of the Company, providing Company’s proprietary information to
another individual, or entity, and allowing the use of Employee’s name by any
company (or any employees of any other company) other than the Company, in the
solicitation of the business of Company’s customers.

8. Construction. The parties hereto agree that the terms of this Agreement shall
be construed in accordance with the laws of the State of Utah.

9. Severability. If any provisions hereof should be held invalid, illegal, or
unenforceable in any respect in any jurisdiction, then, to the fullest extent
permitted by law, all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intentions of the parties hereto as nearly as may be possible. To the
extent permitted by applicable law, the parties hereto hereby waive any
provision of law that would render any provisions hereof prohibited or
unenforceable in any respect.

10. Entire Agreement. This Agreement supercedes any prior agreement or
understandings between Employee and Company with respect to employment,
noncompetition, nonsolicitation and nondisclosure, and constitutes the entire
agreement between Employee and Company. No modification or amendment of this
Agreement shall be effective unless made in writing and signed by Employee and
Company.

11. Representations and Warranties. Employee represents and warrants to the
Company that:

 

  a. All prior confidentiality and non-compete agreements with former employers
have been disclosed to the Company.

 

  b. All proprietary or confidential materials that are the property of a former
have been returned to such former employer.

 

  c. Employment with the Company will not violate any prior confidentiality or
non-compete agreements and will not result in misappropriation of another
company’s trade secrets.



--------------------------------------------------------------------------------

12. Non-Violation of Prior Agreements. Employee acknowledges that any misuse of
a prior employer’s confidential information or trade secrets, or violation of a
prior non-compete agreement, are not authorized by Company and are outside the
scope of Employee’s job responsibilities at the Company.

13. Damages and Injunctive Relief. Employee acknowledges and agrees that any
violation of the terms of this Agreement will result in serious and irreparable
damage to Company, and agrees that Company will be entitled to seek appropriate
remedies for those damages, including, without limitation, injunctive relief to
enforce any provision of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this 20th
day of Sept., 2002.

 

EMPLOYEE: Print Name:   JS LANCHBURY Signature:   /s/ JS LANCHBURY Position:  
Senior VP Research

 

COMPANY: Print Name:   Peter D. Meldrum Signature:   /s/ Peter D. Meldrum
Position:   President & CEO